Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered June 15, 2001, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement made in the presence of law enforcement authorities.
*955Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the hearing court properly denied those branches of his omnibus motion which were to suppress physical evidence recovered by a police officer and his statement made in the presence of the police. It is well settled that issues of credibility are within the province of the hearing court, which had the opportunity to see and hear the witnesses, and its determination must be accorded great deference on appeal and should not be set aside unless clearly unsupported by the record (see People v Davis, 221 AD2d 358, 359 [1995]; People v Overton, 188 AD2d 491 [1992]). We perceive no reason to disturb the hearing court’s determination.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Altman, J.P., Krausman, Goldstein and Luciano, JJ., concur.